DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on May 19, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s filing of a proper terminal disclaimer on 5/19/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous office action.

Allowable Subject Matter
Independent claims 1 and 11 are allowed. Dependent claims 2-10 and 12-20 are allowed based on their dependency. 

Claim 1 recites, inter alia, “for each API response in the second set of API responses, using the profile of the endpoint of the API to assign data types to data values included in that API response”.

8.    The closest prior arts made of record are:
i)	Sadika et al. (U.S. Pub. No. 2016/0308900 cited in the IDS filed on 12/30/2020 and hereinafter referred to as Sadika) which discloses determining what characteristic data points are expected to be in an API response based on a previously generated model (see paragraphs [0008], [0028], [0046], [0051], [0058] and [0093]-[0095] of Sadika).
ii)	Prahlad et al. (U.S. Patent No. 10,057,184 cited in the IDS filed on 12/30/2020 and hereinafter referred to as Prahlad) which discloses creating a log file that contains response elements returned from a web service in response to an API call (see col. 8 lines 6-24 of Prahlad).

9.    None of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “for each API response in the second set of API responses, using the profile of the endpoint of the API to assign data types to data values included in that API response” (as recited in claim 1). Therefore, claim 1 is considered to be allowable.

Claim 11, although different, further recites similar limitations to claim 1. Therefore, claim 11 is considered to be allowable for similar reasons to claim 1.

11.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

12.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Call et al. (U.S. Pub. No. 2018/0026943) – cited for teaching monitoring API calls and providing reports of the API calls – Fig. 5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438